Citation Nr: 1648454	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  04-43 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left leg disability, diagnosed as depigmentation of the left mid-thigh.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1979 to January 1982 and again in the United States Marine Corps from November 1990 to December 1992.  He had Navy Reserve service from 1982 to 1985.  He had inactive Army Reserve service from January 1986 to October 1990.  He also has unverified active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a July 2003 rating decision.  

The Veteran testified in September 2006 at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record and is associated with the claims folder.  

In March 2007 and July 2011, the Board remanded the matter for further development.  The matter is now back before the Board.

The Board notes that in July 2015, the Veteran perfected an appeal of the issue of entitlement to an initial compensable evaluation for residuals of a broken nose.  The claims file contains a VA Form 8 indicating that this issue was certified to the Board that same month.  However, as the Veteran requested a Board Video Conference hearing on this issue, and the hearing request is still pending, the Board will not take jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for Stage III non-small cell lung cancer has been raised by the record in a November 2016 statement, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 



FINDING OF FACT

The Veteran's left leg disability, diagnosed as depigmentation of the left mid-thigh, was neither incurred during his active duty service, nor resulted from an injury, illness, or event that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability, diagnosed as depigmentation of the left mid-thigh, are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in July 2011 for additional evidentiary development.  Specifically, the Board instructed the AOJ to contact the National Personnel Records Center (NPRC), the Army and Naval Reserves, or any other appropriate agency, to verify the Veteran's periods of ACDUTRA in the Army Reserves and Active/Inactive Duty for Training in the Naval Reserves.  The Board noted that any service treatment records located during these periods of time should also be obtained and associated with the claims folder.  The Board also instructed the AOJ to provide the Veteran with a VA dermatology examination with etiology opinion for his claimed left lower leg disability.  

The AOJ obtained the Veteran's personnel records from the Army, Navy, and Marine Corps.  However, a breakdown of the Veteran's Active/Inactive Duty for Training from the Navy and Army was not received.  In August 2012, the Veteran was afforded a VA dermatology examination for his claimed left leg disability.  The August 2012 examiner provided an etiology opinion with supporting rationale.  The AOJ then readjudicated the Veteran's claim in a March 2016 Supplemental Statement of the Case.  

The Board acknowledges that the AOJ did not verify the Veteran's periods of Active/Inactive Duty for Training from the Navy and Army, as instructed.  However, as the Veteran has advanced that this injury occurred during his active duty service in the Marine Corps subsequent to this service, the Board has determined that further development of these records is not warranted.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Thus, as the AOJ obtained the Veteran's personnel records from the Army, Navy, and Marine Corps, and the Veteran has indicated that he injured his left leg during his period of active duty service in the Marine Corps, the Board finds that there has been substantial compliance with the prior remand instructions such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 





      Duty to Notify

VA's duty to notify was satisfied by letters dated in April 2003 and April 2006  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, personnel records, and lay statements have been associated with the record.  

In an August 2007 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran listed three private health care providers, including one Dr. R. B., who the Veteran indicated treated his leg in April 2003.  In July 2008, the RO notified the Veteran that the VA Form 21-4142 he submitted was no longer valid.  The RO requested the Veteran resubmit his VA Form 21-4142 and only list one health care provider per form.  The Veteran did not respond to this request, and he has not identified any additional medical evidence in support of his claim.  The Board notes that it is the Veteran's responsibility to properly identify pertinent evidence so that VA may assist him in supporting his claim.  As the Veteran did not complete the release, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

A VA general medical examination was obtained in April 2003.  Pursuant to the Board's July 2011 remand, a VA dermatology examination with medical opinion was obtained in August 2012.  The Board finds that the opinion of record is thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's left leg disability, diagnosed as depigmentation of the left mid-thigh, is not listed as a chronic condition under 38 C.F.R. § 3.309, so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current diagnosis and service in this case. 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

      Factual Background

The Veteran seeks service connection for a left leg disability.  Specifically, he claims that during his service in the Marine Corps, an air conditioning compressor blew a line and released a discharge of Freon, which froze the skin and killed the nerves on the left side of his leg by the knee.  See November 2004 notice of disagreement.  The Veteran contends that he still has problems today as a result of this injury.  Id.

The Veteran's service treatment records are silent for any treatment for nerve damage in the left leg, complaints regarding a Freon injury, or a diagnosis of depigmentation of the left mid-thigh.  In February 1992, it was noted that the Veteran cut his shin on a tent stake.  He complained of pain and the physical examination revealed a moderate laceration.  On his report of medical history on separation from service in the Marine Corps on December 1992, the Veteran reported leg cramps, foot problems, low back pain, ligament damage to the left ankle, knee problems, hearing loss, broken bones (5th digit of the left hand), a broken nose, worsening eyesight, and tooth/gum problems.  However, he did not note any injury to his left leg from a Freon accident.

On VA general medical examination in April 2003, the Veteran noted that he was a refrigerator mechanic in service.  He reported that in 1991, a "Freon compressor blew up and caused nerve damage at the left leg."  He noted the location of the damage was at the left thigh anteriorly.  He reported weakness, lack of perfect control, easier than normal fatigue, some swelling, stiffness, and pain at the left lower extremity.  The examiner noted that there was an area of slight depigmentation, saucer-sized, without any other abnormality seen at the left lower extremity.  The examiner noted that there was good bony integrity throughout the left lower extremity, and no abnormality at the knee or ankle joints.  There was intact sensation and neurologic function throughout the lower extremities.  There was normal muscle strength and coordination throughout.  The examiner noted that outside the area of depigmentation and the subjective complaints of difficulties at the left lower extremity, there was no objective data to support a diagnosis at the left lower extremity.  The examiner diagnosed mild depigmentation, left lower extremity.

In his March 2005 Decision Review Officer hearing and his September 2006 Central Office Board hearing, the Veteran described the Freon injury to his left leg in service.  He also noted shin splints during service from continued running and training.

Pursuant to the Board's March 2014 remand, the Veteran was afforded a VA dermatology examination in August 2012.  The examiner diagnosed depigmentation of the left mid-thigh.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that although the Veteran had a military occupational specialty dealing with air conditioning and refrigeration at the time of discharge, a thorough review of the service treatment records relate no history of documented Freon injury or follow-up care.  The examiner found that the exit physical from the timeframe when the Veteran endorsed the injury did not show any findings on examination or complaints of this injury.  The examiner noted that the Veteran listed 11 medical conditions on his exit physical, none of which were related to any complaint of Freon injury.  The examiner found no loss of function or physical impediments due to the depigmented/desensitized area of the thigh.




      Analysis

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left leg disability, diagnosed as depigmentation of the mid-thigh, is not warranted.

The Veteran has been diagnosed with depigmentation of the left mid-thigh.  Accordingly, the first Shedden element of service connection is satisfied.  The Board notes that the Veteran has also alluded to possible shin splints.  However, there is no objective medical evidence of a diagnosis of shin splints in the record.  See April 2003 and August 2012 VA examination reports.  With respect to the diagnosed depigmentation of the left mid-thigh, the Board notes that a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed depigmentation of the left mid-thigh is etiologically related to the Veteran's active duty service.  

The Veteran claims that he injured his left leg as a result of a Freon injury in service.  However, there is no history of a documented Freon injury to the left leg or follow-up care in service, and the Veteran's left leg was evaluated as normal on his December 1972 separation examination.  Notably, despite reporting 11 other medical problems on separation from service in December 1992, aside from a vague notation of  "leg cramps," the Veteran did not report any problems with the left leg as a result of a Freon injury in service as he has currently described.  Moreover, there are no post-service treatment records showing treatment for a left leg injury as described by the Veteran.  The Board acknowledges that a February 1992 service treatment record revealed a moderate laceration on the shin as a result of a cut from a tent stake.  However, there is no objective medical evidence of a chronic injury as a result of the February 1992 shin laceration.  Moreover, in his November 2004 notice of disagreement, the Veteran specifically indicated that his claimed left leg injury was not caused by the tent stake injury in service, but rather the Freon incident, as described above.
Here, the Board is placing significant probative value on the August 2012 VA examiner's opinion that the claimed left leg disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that although the Veteran had a military occupational specialty dealing with air conditioning and refrigeration at the time of discharge, a thorough review of the service treatment records relate no history of documented Freon injury or follow-up care.  The examiner found that the exit physical from the time frame when the Veteran endorsed the injury did not show any findings on examination or complaints of this injury.  The examiner noted that the Veteran listed 11 medical conditions on his exit physical, none of which were related to any complaint of Freon injury.  

The Board is particularly persuaded to assign great probative weight to the August 2012 medical opinion because the VA examiner had the entire claims file for review and provided a solid rationale for his conclusion that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the August 2012 examiner or to otherwise establish a link between the current depigmentation of the left mid-thigh and service.  As such, there is no basis for service connection.
 
Thus, while the Board has considered the lay assertions regarding the Veteran's in-service injury, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the lack of a documented Freon injury to the left leg or follow-up care in service; the lack of complaints regarding a left leg injury as a result of a Freon injury on separation from service despite noting numerous other medical conditions; the normal lower extremity examination on separation from service; the lack of post-service treatment records regarding a left leg injury as a result of a Freon injury in service; and the negative VA medical opinion of record.  Given that the most probative opinion is against a finding of a relationship between the depigmentation of the left mid-thigh and service, the Board finds that service connection is not warranted.  

In sum, the weight of the evidence shows that the Veteran's depigmentation of the left mid-thigh is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a left leg disability, diagnosed as depigmentation of the left mid-thigh, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a left leg disability, diagnosed as depigmentation of the left mid-thigh, is denied.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


